ORDER
PER CURIAM.
Movant entered a guilty plea to assault in the first degree, § 565.050, RSMo 1986, for which he was sentenced to a term of eight years and appeals from the denial of his Rule 24.035 motion. We affirm.
The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would have no prece-*393dential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for our order affirming the judgments pursuant to Rule 84.16(b).